Citation Nr: 1324453	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  82-23 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left patellofemoral joint syndrome, with accessory ossification, prior to September 13, 1996, and entitlement to a rating in excess of 20 percent thereafter. 

2.  Entitlement to an initial disability rating in excess of 10 percent for painful pre-tibial scarring of the left leg with chronic periostitis. 


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 1981, and from February 1982 to August 1982, with other periods of inactive duty. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 1982 and February 1983 rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In October 2005, the Board remanded these claims to afford the Veteran a travel board hearing.  However, no such hearing was scheduled.  Accordingly, in April 2010, the Board remanded the issues again for the RO to schedule the Veteran for a hearing.

In June 2010, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Montgomery RO before the undersigned sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

Previously, in August 2004, a different Veterans Law Judge held a hearing on eleven separate issues, which were denied in the April 2010 Board decision.  This transcript is also of record.  Subsequently, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In a February 2012 Memorandum Decision, the Court ordered that the April 2010 Board decision be set aside and remanded all claims for readjudication.  The Court's decision incorrectly stated that the two issues which are the subject of this remand were denied by the Board in the April 2010 decision.  However, as previously stated, the Board did not deny these issues but remanded to afford the Veteran a hearing.  As the undersigned in this matter has not taken testimony on the eleven issues which were remanded by the Court, they will be the subject of a separate decision that will be issued simultaneously with the matters reflected above.  

The Board also notes that a claim for tinnitus was granted by the Board in the April 2010 decision.  Although the Court's decision indicated that all claims were set aside, this statement appears to have been made in error as there is no indication that the Veteran wished to appeal the grant of service connection and the Memorandum Decision does not provide any findings regarding that claim.  Therefore, this issue is no longer in appellate status and only ten issues are being addressed by the separate Board decision.  

Additionally, the Board notes that in August 2010, VA received a VA Form 21-22a, appointing Attorney John F. Cameron as the Veteran's accredited representative.  In April 2012, VA received a VA Form 21-22, appointing the Disabled American Veterans (DAV) as the Veteran's representative.  Thereafter in July 2012, Attorney Cameron resubmitted the VA Form 21-22a, which appointed Attorney Cameron as the Veteran's representative.  The attached letter indicated that Attorney Cameron should be the Veteran's representative of record.  Accordingly, as the most recent authorization indicates that Attorney Cameron, and not DAV, is the Veteran's representative, such has been reflected as stated above.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action on his part is required.


REMAND

As previously outlined in the October 2005 and April 2010 remands, the increased rating claims that are the subject of this remand date back to 1982.  In 1982, the Veteran filed a claim for service connection for a left leg disability.  That claim was granted by way of a rating decision dated in September 1982, and a noncompensable evaluation was assigned to service-connected residuals of an injury to the midshaft of the left tibia with chip fracture and hematoma.  The Veteran filed a notice of disagreement with respect to the disability rating that was assigned.  The RO, in a rating decision of February 1983, assigned a 10 percent disability evaluation to left patellofemoral joint syndrome with accessory ossification, and a separate 10 percent disability evaluation for painful pre-tibial scarring of the left leg with chronic periostitis.  The Veteran continued to express his dissatisfaction with the ratings by filing a statement to that effect with VA in March 1983.  Following the issuance of a Supplemental Statement of the Case (SSOC) in May 1983, those issues were never certified and transferred to the Board for an appellate determination.  Because the grant of a combined 20 percent evaluation for the left leg disabilities is only a partial grant of benefits, and because the Veteran contended that a higher evaluation is warranted for the service-connected left leg disabilities, the issues are as noted on the title page.  During the pendency of the appeal, the 10 percent rating for the left patellofemoral joint syndrome was increased to 20 percent, effective September 13, 1996.  As this increase is also not a complete grant of benefits on appeal, the issue continues to remain in appellate status.  See A.B. v. Brown, 6 Vet. App. 35 (1993). 

Initially, the record reflects that the Veteran submitted additional evidence that has not been reviewed by the RO in the first instance.  As there is no indication that the Veteran is waiving the right to have this additional evidence reviewed by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304, the claims must be remanded for the RO to review the evidence.

In the February 2012 Memorandum Decision, the Court set aside the Board's decision on eleven issues, in part, because the Veteran's Social Security Administration (SSA) disability records had been submitted to VA by the Veteran after filing his appeal with the Court, and neither the Board nor the Court had an opportunity to review the records.  Although the Veteran by way of his representative indicated that he had submitted his SSA disability records to VA, these records have not been associated with the claims file.  In VA's brief to the Court, VA's Office of General Counsel (OGC) noted that despite requests to the Veteran to submit the SSA records, the Veteran had not provided them to OGC.  In January 2013 correspondence between BVA and VA OGC, it was noted that OGC did not receive the SSA records that the Veteran claimed to have sent, but the Veteran did hand-deliver a packet of records to the RO in August or September 2011.  However, such records have not been associated with the claims file.

The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that a veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  During his June 2010 hearing, the Veteran testified that when he originally filed his claim with SSA, he listed his left leg problems.  Board Hearing Tr. at 7.  Thus, it is possible that the SSA records might contain evidence pertinent to the two claims that are the subject of this remand.  Under the circumstances presented here, the RO should request the Veteran's SSA medical records.

Finally, it appears that the Veteran's service-connected disabilities were last evaluated in March 2003.  The Board observes that the March 2003 VA examiner did not have access to the Veteran's claims file, but did have access to his VA medical records.  Nevertheless, due to the passage of time between his last VA examination and his testimony that he still receives treatment for his left leg, a remand is necessary to afford the Veteran a VA examination to evaluate the current severity of his disabilities.  See 38 C.F.R. § 3.327(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Green v. Derwinski, 1 Vet. App. 121 (1991) (noting that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (finding that where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted).

Accordingly, the case is REMANDED for the following actions:

1.  The Montgomery RO must ascertain if it has a copy of the Veteran's SSA disability records, which he hand-delivered in August or September 2011.  If such records cannot be located, contact the Veteran and inform him of such and ask him to submit any SSA disability records he has in his possession.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left patellofemoral joint syndrome, with accessory ossification and painful pre-tibial scarring of the left leg with chronic periostitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.  The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the applicable rating criteria.  The examiner should also comment as to the impact of the left patellofemoral joint syndrome, with accessory ossification and painful pre-tibial scarring of the left leg with chronic periostitis on the Veteran's daily activities and his ability to maintain employment.  A complete rationale must be provided for any opinion provided.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


